Ethridge, J.,
delivered the opinion of the court.
The appellants brought a suit in ejectment against McGee for a strip of twenty-two acres of land described in the declaration. The defendant pleaded the statute of limitation, asserting title thereunder.
It is contended by the appellant that the defendant’s evidence is insufficient to show that he was in possession claiming title by adverse possession against the world.
There is undisputed proof that he was in possession of the land for a much longer period than ten years. The answers relied on by the appellant to sustain their contention that he was not claiming the land were as follows :
“Well, I have been in possession of that particular piece of land that they claim, as I understand it, more than thirty years; perhaps I have been in possession of that land thirty years. ...
“Q. This particular piece of land, you say, you have been in possession of it, what time? A. More than fifteen years, and have every reason to believe from my testimony here and the testimony of some of the tenants it has been more than thirty years. ...
“I would state at this time I am assuming my right only to the land my deed calls for from the county, and the other land has not been in my possession more than fifteen years, if it is acquired under the law, that’s all.
“A. Well my recollection is, I had been in possession of it by reason, as I told you awhile ago for — for the same reason, more than thirty years. I remember distinctly the houses I replaced by new ones. The houses are there right now; they were worn out. . . .
“Q. Mr. McGee, do you claim to own any land there beyond what your deed calls for? A. I claim to understand, under the law as I understand it, that I own any land I have had in my possession more than fifteen years, or ten years as far as that matters.
“Q. You claim, if you have had any of that land in your *879possession for more than ten years, you claim to own that? A. I claim it from my general knowledge of the law.
“Q. State to the jury point-blank whether or not you claim to own land formerly owned by Blake and now involved in this lawsuit. A. Only such an amount as the law gives me; if the action of the law doesn’t give me anything in that regard, I don’t claim to own it. . . .
“Q. You decline to say ‘Yes’ or ‘No’ as to whether you claim to own any of the Blake land involved in this suit. A. I don’t claim to own any of the Blake land, except such as might have formerly belonged to Mr. Blake, and except what came into my possession under the law. . . .
“Q. What does your deed call for? A. My recollection is it is the west half of the southeast one quarter of section 18, township 17, range 4 east.
“Q. It is the west one-half of the southeast one quarter of section 18, township 17, range 4 east, in this county, Warren county? A. That’s better to' refer to the map (referring to the map). My recollection is it is the west one-half of the southeast one-quarter. , . .
“Q. That’s the land you pay taxes on A. Yes, sir.
“Q. That’s the land you claim to own? A. Yes, sir.
“Q. You bought that in 1871 from the county? A. Yes, sir; I think about ’71.”
It appears from the contentions and from the evidence that McGee thought the land in controversy fell within the calls of his deed, and that he was paying taxes according to his deed. It appears without dispute that he was in possession of the land in controversy, and we think his testimony shows that he was the owner of it. It is not necessary for the land to actually be within the calls of the deed if the occupant believes it is within the calls of his deed and claims under the deed. The principles announced in Metcalfe v. McCutchen, 60 Miss. 145, Jones v. Gaddis, 67 Miss. 761, 7 So. 489, and Greer v. Pickett, 90 So. 449, cause No. 22321 of this court, decided January 30, 1922, control this appeal, and the judgment of the court below will be affirmed.

Affirmed.